Exhibit 10.1

NWI

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT, made and entered into by and between NWI Warehouse Group,
L.P. (hereinafter referred to as “Landlord”) and Micro Diagnostics, Inc.
(hereinafter referred to as “Tenant”) Incorporated in the State of Tennessee
dated as of the 15th day of February, 1996.

 

WITNESSETH:

 

1. PREMISES AND TERMS:

 

  (a) DESCRIPTION OF PREMISES: Landlord hereby Leases to Tenant, and Tenant
hereby accepts and rents from Landlord, certain office/warehouse space of which
approximately 15,420 square feet is office/laboratory space. The office and
warehouse space are hereinafter collectively referred to as the “Premises.” The
Premises contains approximately 15,420 square feet located in a building known
as Airpark Business Center III (the “Building”) located at 1400 Donelson Pike,
Suite A-15, Nashville, Tennessee 37217; together with the nonexclusive right to
use all parking areas, driveways, sidewalks and other common facilities
furnished by Landlord from time to time in the Building. The Premises is shown
on the plan attached hereto as “Exhibit “A”.

 

  (b) The term of this Lease shall be for five (5) years beginning on
November 1, 2000.

 

2. SECURITY DEPOSIT:

 

Upon execution of this Lease, Tenant shall deposit with Landlord -0- as a
Security Deposit for the performance by Tenant of the provisions of this Lease.
If Tenant is in default, Landlord may use the Security Deposit, or any portion
of it, to cure the default or to compensate Landlord for any damage sustained by
Landlord resulting from Tenant’s default. Tenant shall immediately on demand pay
to Landlord a sum equal to the portion of the security deposit expended or
applied by Landlord as provided in this paragraph so as to maintain the Security
Deposit in the sum initially deposited with Landlord. Landlord may use the
Security Deposit to make repairs necessary to the space and generally clean the
Premises. If Tenant is not in default at the expiration or termination of this
Lease, Landlord shall return the Security Deposit to Tenant. Upon vacation of
Premises by Tenant, Landlord may use security deposit to make any repairs as
noted in Paragraph 10 “Tenant’s Covenant to Repair,” if Tenant has not
satisfactorily followed the provisions as stipulated in Paragraph 10. In the
event Tenant has failed to comply with requirements of Paragraph 10, Landlord
may use all or a portion of the security deposit to cure such default.

 

3. ANNUAL NET RENT:

 

Tenant will pay Annual Net Rent of One Hundred Thirty Eight Thousand Seven
Hundred Eighty and 00/100 Dollars ($138,780.00) which is due and payable on the
first day of each year of the Lease. However, for and in consideration of the
Tenant’s faithful performance of all of its obligations pursuant to this Lease,
the Landlord hereby agrees that Tenant may pay the Annual Net Rent in 12 equal
monthly installments of Eleven Thousand Five Hundred Sixty Five and 00/100
Dollars ($11,565.00) due on the first day of each month. However, if Tenant
fails to perform any of its obligations under this Lease all annual rents shall
become immediately due and payable for the remaining term of this Lease. The
first month’s rent is due upon execution of this Lease Agreement. See penalty
for late payments in Paragraph 21 (d).

 

Payments are to be made to Landlord’s authorized agent, BUCKLEY & COMPANY REAL
ESTATE, INC., 1410 Donelson Pike, Suite A-5, Nashville, Tennessee 37217 without
demand or further notice, which is hereby expressly waived.

 

All monthly installment of annual rent shall be paid on the first of each month
without the necessity of prior demand by Landlord, written notice from Landlord
and/or set off by Tenant.

 

1



--------------------------------------------------------------------------------

4. RENTAL ADJUSTMENTS:

 

  (a) CPI ADJUSTMENTS:

 

Effective as of the beginning of each Lease Year during the term hereof
subsequent to the first Lease Year and during any extension or renewal
subsequent to the first Lease Year, there shall be made a CPI Adjustment of the
annual rental payable hereunder based on the percentage difference between the
Index for the Anniversary Month and the Index for the Base Month. The new annual
rental shall be the product obtained by multiplying the current Annual Net
Rental by the quotient of dividing the Index for the Anniversary Month by the
Index for the Base Month. In no event shall be the annual rental as adjusted be
less than the Annual Net Rental stated in Paragraph 3. Tenant covenants and
agrees that said adjusted rental rate shall thereafter be payable hereunder in
equal monthly installments, until it is readjusted pursuant to the terms of this
Lease. This paragraph shall not be construed to be an option to extend the Lease
or a method to determine the rental due for holding over.

 

  (i) For the purpose of calculating the CPI Adjustments, the following
definitions shall apply:

 

  1. The term “Anniversary Month” shall mean the calendar month three (3) months
prior to the calendar month that the CPI adjustment becomes effective during the
term hereof or any extension or renewal.

 

  2. The term “Base Month” shall mean the calendar month three (3) months prior
to the calendar month in which the term of this Lease commences.

 

  3. The Term “Index” shall mean the “Consumer Price Index for All Urban
Consumers” published by the Bureau of Labor Statistics of the United States
Department of Labor, U.S. City Average, All Items (1982-84=100) or any other
successor or substitute index appropriately adjusted.

 

  4. The term “Lease Year” shall mean a period of twelve (12) successive
calendar months commencing with the Base Month.

 

  (ii) No adjustments or recomputations, retroactive or otherwise, shall be made
due to any revision which may later be made in the first published figure of the
Index for any month.

 

  (iii) Any delay or failure of Landlord, beyond July or January of any year, in
computing or billing for the rent adjustments hereinabove provided, shall not
constitute a waiver of or in any way impair the continuing obligation of Tenant
to pay such rent adjustments hereunder.

 

  (b) TENANTS SHARE OF TAXES:

 

As additional rent Tenant shall pay an amount equal to Tenant’s “proportionate
share” of ad valorem taxes (or any tax hereafter imposed in lieu thereof)
applicable to the Building Tenant’s share of the taxes shall be paid as provided
in subparagraph 4(e) below; provided, however, that any increase in ad valorem
taxes on the Building as a result of alterations, additions or improvements,
made by, for, or on account of Tenant shall be reimbursed by Tenant to Landlord
within thirty (30) days after receipt of written demand therefore. Tenant shall
also pay tenant’s proportionate share of all attorney fees incurred by Landlord
as a result of any challenge by Landlord to an increase in Real Estate Taxes
which Landlord feels is discriminatory or unreasonable or as a result of any
challenge by Landlord to the enforcement of any law, ordinance or regulation
which affects the operation of the Building.

 

  (c) TENANTS SHARE OF INSURANCE PREMIUMS:

 

Tenant shall pay as additional rent an amount equal to Tenant’s “proportionate
share” of premiums charged for fire and extended coverage and liability
insurance with all endorsements carried by Landlord on the Building payable for
any Lease Year. Tenant’s proportionate share of premiums shall be paid as
provided in subparagraph 4(e) below.

 

2



--------------------------------------------------------------------------------

  (d) TENANT’S SHARE OF COMMON AREA MAINTENANCE AND MANAGEMENT COSTS:

 

Tenant shall pay as additional rent an amount equal to Tenant’s “proportionate
share” of the reasonable maintenance costs and management fees for maintaining
the building’s common areas, shrub care, lawn care and general landscaping,
maintenance and repair to parking and trucking areas, driveways, sidewalks, snow
and ice removal in parking lot as deemed necessary by Landlord, exterior
lighting, other facilities shared by the various tenants in the Building, and
the Landlord shall use good faith efforts to keep the operating and maintenance
costs and management fees in line with costs for other similar buildings.
Tenant’s proportionate share of common area maintenance costs and management
fees shall be paid as provided in subparagraph 4(e) below, except that
management fees are calculated as a percentage of Annual Net Rents collected
(not to exceed 4%) and not prorated on a square foot basis.

 

  (e) PAYMENT OF PROPORTIONATE SHARE:

 

Landlord may, at its option, require payment of Tenant’s proportionate share of
taxes, insurance premiums and common area maintenance and management costs in
either one of two ways:

 

  (i) By billing the Tenant for its proportionate share of each such cost on a
monthly basis as such costs are incurred, assessed or due and payable by the
Landlord; or,

 

  (ii) By billing the Tenant for its proportionate share of such costs in equal
monthly installments, computed on an annualized basis as follows:

 

Landlord, shall add together all of the Tenant’s proportionate shares of taxes,
insurance premiums and all common area maintenance costs for the preceding
calendar year (the “annualized amount”) and divide the total by twelve (12), and
said amount shall be paid by the Tenant in addition to its monthly rental
installments each month. Upon written request of Tenant, Landlord shall provide
Tenant with a written statement setting forth said amounts for the preceding
calendar year. In the event the actual costs for the year are greater or lesser
than the annualized amount based on the preceding year, then the Tenant shall
reimburse the Landlord for any shortages under the actual amounts or the
Landlord shall reimburse the Tenant for any overages paid over the actual
expenses, and the annualized amount for the next calendar year shall be adjusted
upward or downward accordingly. For the calendar year for which this Lease
commences and the calendar year in which this Lease expires, the proportionate
share of taxes, insurance and common area maintenance costs shall be prorated
based upon the number of days of Lease term is in effect in relation to three
hundred, sixty-five (365) days. Upon the lease expiration date, Landlord may
elect to either (1) require Tenant to pay any unpaid estimated proportionate
shares within thirty (30) days after the expiration date, which estimate shall
be made by Landlord based upon actual and estimated costs for such year, or
(ii) elect to withhold any security deposit of Tenant until the exact amount
payable for such proportionate shares shall have been determined, after which
Landlord shall return any excess security deposit to Tenant.

 

  (f) DEFINITION OF PROPORTIONATE SHARE:

 

The definition of the Tenant’s “proportionate share” shall be determined by
multiplying each such amount by a fraction the numerator of which is the total
square footage in the Premises, as set forth in 1(a), and the denominator of
which is the total square footage in the Building, (approximately 102,727 square
feet).

 

5. ALTERATIONS:

 

  (a) Tenant shall have the right, inside the Premises, with Landlord’s written
consent, but at its own cost and expense and in a good workmanlike manner, to
make alternations, additions, improvements or erect, remove, or alter
partitions, or erect shelves, bins, machinery and trade fixtures as it may deem
advisable and to mark, paint, drill into any surface, bore, cut, string

 

3



--------------------------------------------------------------------------------

 

wires, lay floor coverings and install locks and bolts, provided: (i) such acts
do not adversely affect the structure of the Building, or adversely affect the
rights of the other Tenants; (ii) Tenant restores the Premises to its prior
condition (reasonable wear and tear excepted) at the end of the Lease;
(iii) Tenant complies with all applicable laws and government rules and
regulations; and, (iv) Tenant gives Landlord prior written notice of any
proposed change; and (v) Tenant does not create any lien which encumbers such
fixtures or improvements.

 

  (b) Notwithstanding anything to the contrary contained in this Lease:
(i) Tenant is not required to remove any fixtures or other items installed by
Landlord on Tenant’s behalf (at the termination or expiration of the Lease or
any other time); and, (ii) Tenant shall have the right, (at the termination or
expiration of the Lease or at any other time) to remove any trade fixtures
installed by Tenant, provided Tenant restores the Premises to its condition
prior to such installation, reasonable wear and tear excepted.

 

  (c) In the event that Tenant does not exercise its right, as described herein,
to remove any fixtures, alterations or other items installed by Tenant, such
fixtures, alterations and all other items shall accrue to the benefit and
ownership of Landlord.

 

6. USE OF PREMISES:

 

  (a) Tenant shall use the Premises for general office and warehouse purposes
for general laboratory testing services and for no other use without the prior
written consent of Landlord. Tenant further agrees to comply with all laws,
ordinances, orders, code regulations, Americans With Disabilities Act
regulations, regulations and zoning requirements of any lawful governmental
authority, agency or other public or private regulatory authority (including
insurance underwriters, municipal fire marshall or rating bureaus) having
jurisdiction over the Premises. Tenant shall save and hold Landlord harmless
from any and all penalties, fines, costs, expenses or damages resulting from
failure to so comply. Tenant shall not do any act or follow any practice
relating to the Premises which shall constitute a nuisance or detract in any way
from the reputation of the Building as a first class real estate development.
Tenant’s duties in this regard shall include making arrangements at Tenant’s
expense for the proper storage and timely disposal of garbage and refuse,
keeping all immediately adjacent sidewalks, parking and loading areas in a neat
and orderly condition free from rubbish, dirt, removal of snow and ice on
Tenant’s sidewalk and steps, and allowing no noxious or offensive odors, fumes,
gases, smoke, dust, steam or vapors, or any loud or disturbing noise or
vibrations to originate in or emit from the Premises.

 

  (b) HAZARDOUS SUBSTANCES:

 

The term “Hazardous Substances,” as used in this Lease, shall include, without
limitation, flammables, explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCBs), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority.

 

  (c) TENANTS RESTRICTIONS:

 

  (i) Tenant shall not cause or permit to occur, any violation of any federal,
state, or local law, ordinance, or regulation now or hereafter enacted, related
to environmental conditions on, under, or about the Premises, or arising from
Tenant’s use or occupancy of the Premises, including but not limited to, soil
and ground water conditions; or

 

  (ii) Tenant shall not use, generate, release, manufacture, refine, produce,
process, store, or dispose of any Hazardous Substance on, under, or about the
Premises, or the transportation to or from the Premises of any Hazardous
Substance except as specifically disclosed in this Lease.

 

  (d) ENVIRONMENTAL CLEAN-UP:

 

  (i) Tenant shall, at Tenant’s own expense, comply with all laws regulating the
use, generation, storage, transportation, or disposal of Hazardous Substances
(“Laws”).

 

4



--------------------------------------------------------------------------------

  (ii) Tenant shall, at Tenant’s own expense, make all submissions to, provide
all information required by, and comply with all requirements of all
governmental authorities (the “Authorities”) under the laws.

 

  (iii) Should any Authority or any third party demand that a cleanup plan be
prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other releases of Hazardous Substances that occurs during the term
of this Lease, at or from the Premises, or which arises at any time from
Tenant’s use or occupancy of the Premises, then Tenant shall, at Tenant’s own
expense, prepare and submit the required plans and all related bonds and other
financial assurances; and Tenant shall carry out all such cleanup plans.

 

  (iv) Tenant shall promptly provide all information regarding the use,
generation, storage, transportation, or disposal of Hazardous Substances that is
requested by Landlord. If Tenant fails to fulfill any duty imposed under this
Paragraph (d) within a reasonable time, Landlord may do so; and in such case,
Tenant shall cooperate with Landlord in order to prepare all documents Landlord
deems necessary or appropriate to determine the applicability of the Laws to the
Premises and Tenant’s use thereof, and for compliance therewith, and Tenant
shall execute all documents promptly upon Landlord’s request. No such action by
Landlord and no attempt made by Landlord to mitigate damages under any Law shall
constitute a waiver of any of Tenant’s obligations under this Paragraph (d).

 

  (v) Tenant’s obligations and liabilities under this Paragraph (d) shall
survive the expiration of this Lease.

 

  (e) TENANTS INDEMNITY:

 

  (i) Tenant shall indemnify, defend, and hold harmless Landlord, the manager of
the property, and their respective officers, directors, beneficiaries,
shareholders, partners, agents and employees from all fines, suits, procedures,
claims, and actions of every kind, and all costs associated therewith (including
attorney’s and consultants’ fees) arising out of or in any way connected with
any deposit, spill, discharge, or other release of Hazardous Substances that
occurs during the term of this Lease, at or from the Premises, or which arises
at any time from Tenant’s use or occupancy of the Premises, or from Tenant’s
failure to provide all information, make all submission, and take all steps
required by all Authorities under the Laws and all other environmental laws.

 

  (ii) Tenant’s obligations and liabilities under this Paragraph (e) shall
survive the expiration of this Lease.

 

7. TAXES:

 

Tenant shall pay any and all taxes and assessments of any nature imposed or
assessed upon its trade fixtures, equipment, machinery, inventory, merchandise
or other personal property located on the Premises and owned by or in the
custody of Tenant as promptly as all such taxes or assessments may become due
and payable without any delinquency.

 

8. FIRE AND EXTENDED COVERAGE INSURANCE:

 

Landlord shall procure, carry and maintain fire insurance, with extended
coverage, covering the Building in an amount equal to ninety percent (90%) of
the insurable value (i.e., replacement cost less depreciation) thereof. The
Tenant shall pay its pro-rata share of the insurance premium on this said
insurance as per paragraph 4(c). In addition, if Tenant uses the Premises for
any purpose or in any manner which causes an increase in Landlord’s insurance
rates, Tenant shall pay such additional premium within thirty (30) days after
demand from Landlord. Tenant further agrees to cease any activity which can
jeopardize insurance coverage for the premises, and to make any changes needed
to comply with any law, regulation or insurance company requirement.

 

5



--------------------------------------------------------------------------------

9. LANDLORD’S LIMITED COVENANT TO REPAIR AND REPLACE:

 

During the term of the Lease, Landlord shall be responsible for repairs and
replacements to the roof, exterior walls, and structural members, including
foundation and sub-flooring of the Premises. Landlord’s repairs and replacements
shall be made within a reasonable time, not to exceed one hundred and twenty
(120) days after written notice from Tenant of the need for repairs. If Landlord
cannot, using due diligence, complete its repairs within 120 days after written
notice from Tenant, then either party may terminate this Lease effective upon
thirty (30) days prior written notice, without prejudice to Landlord’s rights to
receive payment from Tenant for uninsured damages caused directly or indirectly
by Tenant as stated below, except, however, if the cause of such repairs or
replacements are the result of the negligence, misconduct or intentional acts or
omissions of Tenant, its employees, agents, invitees or licensees, the Tenant
shall not have the right to terminate this Lease. If the cause of such repairs
or replacements is the result of the negligence, misconduct or intentional acts
or omissions of Tenant, its employees, agents, invitees or licensees, and the
expense of such repairs or replacements are not fully covered and paid by
Landlord’s insurance, the Tenant shall pay Landlord the full amount of expenses
not covered. Landlord shall not be responsible for any vandalism to tenant’s
premises including but not limited to glass or plate glass, doors or door
frames. Landlord’s duty to repair or replace as prescribed in this paragraph
shall be Tenant’s sole remedy and shall be in lieu of all other warranties or
guaranties of Landlord, express or implied.

 

10. TENANTS COVENANT TO REPAIR:

 

Tenant shall be responsible for the repair, replacement and maintenance in good
order and condition of all parts and components of the Premises, other than
those specified for maintenance by Landlord above, including, without
limitation, the plumbing, wiring, electrical systems, heating systems, air
conditioning systems, glass and plate glass, vandalism, doors, loading docks and
overhead doors, asphalt directly in front of loading areas, sprinkler systems if
any, equipment and machinery constituting fixtures, unless such repairs or
replacements are required as a result of the negligence, misconduct or
intentional acts or omissions of Landlord, its employees, invitees or licensees
in which event Landlord shall be responsible for such repairs. At the end of the
term of Lease, Tenant shall return the Premises to Landlord in as good a
condition as they were when received, excepting only normal wear and tear, acts
of God and repairs required to be made by Landlord hereunder. Normal wear and
tear shall not include tow motor tire skid marks in warehouse area or damage to
drywalls from forklifts. If necessary, Landlord will have Tenant’s space cleaned
at Tenant’s expense. Tenant’s duty to maintain the heating and air conditioning
systems shall specifically include the duty to inspect the systems seasonally by
a licensed HVAC company, replace filters monthly and to perform other
recommended periodic servicing. A final inspection, upon termination of this
Lease, shall be made by Landlord, to ascertain compliance and, if necessary, to
determine damages by Tenant’s failure to comply with required maintenance and
inspection at Tenant’s expense.

 

11. INSPECTION:

 

Landlord shall have the right to enter and inspect the Premises at any time, on
reasonable notice to Tenant, during normal business hours, for the purpose of
ascertaining the condition of the Premises or in order to make such repairs as
may be required to be made by Landlord under the terms of this Lease. During the
period that is six (6) months prior to the end of the term hereof, Landlord and
Landlord’s agents and representatives shall have the right to enter the Premises
at any time, during reasonable business hours, on reasonable notice to Tenant
for the purpose of showing the Premises and shall have the right to erect on the
Premises a suitable sign indicating the Premises are available.

 

12. SIGNS:

 

Tenant shall have the right to install signs only when first approved in writing
by Landlord, and subject to any applicable governmental laws, ordinances,
regulations and other requirements. Tenant shall remove all such signs at the
termination of this Lease. Such installments and removals shall be made in such
manner as to avoid injury or defacement of the Building and other improvements.

 

6



--------------------------------------------------------------------------------

13. UTILITIES:

 

Landlord agrees to provide water, gas and electrical connections into the
Premises in such capacity as shall be sufficient to meet the Tenant’s
requirements as specified on Exhibit(s) A. Tenant shall pay as additional rent
for all utilities or services related to its use of the Premises including
electricity, gas, heat, water, sewer, telephone, trash removal and janitorial
services. Electricity and gas shall be separately metered by the local
utilities. The water, sewer, and trash removal charges shall be prorated to the
tenants based upon their share of the respective bill as it relates to the
occupied area. If, (1) Landlord deems Tenant to be an excessive water user,
Landlord may install a separate sub-meter, at Tenant’s expense, to more
equitably allocate the water charges to the Tenants; and/or (2) if Tenant uses a
disproportionate share of the trash removal service, Landlord may make special
assessments to Tenant to more equitably allocate these charges. Landlord shall
not be responsible for the stoppage or interruption of utilities services other
than as required by its limited covenant to repair and replace as set forth
above. Landlord shall not be liable for any interruption or failure of utility
services on the Premises.

 

14. ASSIGNMENT AND SUBLETTING:

 

Tenant shall not have the right, directly or indirectly, to assign or encumber
this Lease, or to sublet, in whole or part without the prior written consent of
Landlord, notwithstanding the aforesaid, Tenant may assign this Lease or sublet
the whole or any part of the Premises to any of its affiliates or subsidiaries
(as defined in the Internal Revenue Code of 1986, as amended) during the term
hereof, or any extension thereof without the consent of the Landlord, provided
Tenant notifies Landlord of such assignment or subletting. Notwithstanding any
permitted assignment or subletting, Tenant shall at all times remain fully
responsible and liable for the payment of the rent herein specified and for
compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. Upon the occurrence of an “event of default” as
hereinafter defined, if the Premises or any part thereof are then assigned or
sublet, Landlord, in addition to any other remedies herein provided, or provided
by law, may, at its option, collect directly from such assignee or subtenant all
rents becoming due to Tenant under such assignment or sublease and apply such
rent against any sums due to it by Tenant hereunder, and no such collection
shall be construed to constitute a novation or a release of Tenant from the
further performance of its obligations hereunder. If Tenant subleases to other
than a subsidiary or affiliate as described above, any rental, charges or fees
received by Tenant in excess of the Annual Net Rental payable to Landlord
hereunder shall be also paid to Landlord as additional rental under this Lease.
Consent to one assignment or subletting will not be deemed a consent to any
other.

 

15. FIRE AND CASUALTY DAMAGE:

 

  (a) If the Premises should be damaged or destroyed by fire, tornado, or other
casualty, Tenant shall give immediate written notice thereof to Landlord.
Casualty, as stated in this Paragraph, shall include but be not limited to
sprinkler leakage caused by fire, and special extended perils (all risks).

 

  (b) If the Premises should be destroyed by fire, tornado or other casualty, or
if it should be so damaged that rebuilding or repairs cannot be completed within
ninety (90) days after the date upon which Landlord is notified by Tenant of
such damage, this Lease shall terminate and the rent shall be abated during the
unexpired portion of this Lease, effective upon the date of the occurrence of
such damage.

 

  (c)

If the Premises should be damaged by fire, tornado or other casualty, but only
to such extent that rebuilding or repairs can be completed within ninety
(90) days after the date upon which Landlord is notified by Tenant of such
damage, this Lease shall not terminate, but Landlord shall, at its sole cost and
expense, proceed with reasonable diligence to rebuild and repair the Premises to
substantially the condition which existed prior to such damage, except that
Landlord shall not be required to rebuild, repair or replace any part of the
partitions, fixtures and other improvements which may have been placed in the
Premises by the Tenant. If the Premises are untenantable in whole or in part
following such damage, the rent payable hereunder during the period in which it
is untenantable shall be reduced to such extent as may be fair and reasonable
under all the circumstances. If the Premises are substantially damaged or
rendered untreatable by fire, tornado or other casualty, and an architect
mutually selected by Tenant and Landlord certifies, within fifteen (15) days of
such casualty, that the damage caused by such casualty cannot be repaired within
ninety (90) days of the date of notice of

 

7



--------------------------------------------------------------------------------

 

such casualty to the Landlord, then either party, may, within fifteen (15) days
of receipt of the architect’s certificate, terminate this Lease by notifying the
other party in writing, whereupon Tenant’s liability for rent shall cease as of
the day following such casualty. The fees, charges and expenses of the architect
relating to the certificate shall be shared equally by Landlord and Tenant. In
the event that Landlord should fail to complete such repairs and rebuilding
within ninety (90) days after the date upon which Landlord is notified by Tenant
of such damage, Tenant may at its sole option, terminate this Lease by giving
Landlord ten (10) days written notice of termination. If an architect cannot be
mutually agreed upon by Landlord and Tenant, then the parties shall contact the
American Arbitration Association and that organization shall appoint an
architect.

 

  (d) Any insurance which may be carried by Landlord against loss or damage to
the Building or by the Tenant against loss or damage to the Premises shall be
for the sole benefit of the party carrying such insurance and under its sole
control. The insurance covering the Building under Paragraph 8 shall be deemed
for the sole benefit of the Landlord.

 

16. LIABILITY:

 

  (a) Landlord shall not be liable to Tenant or Tenant’s employees, agents,
patrons or visitors, or to any other person whomsoever, for any injury to person
or damage to property on or about the Premises caused by any acts of Tenant, its
agent, servants or employees, or any other person entering upon the Premises
under express or implied invitation of Tenant, or caused by the Premises
becoming out of repair; or caused by leakage of gas, oil, water or steam or by
electricity emanating from the Premises, or due to any cause whatsoever, and
Tenant agrees to indemnify Landlord and hold it harmless from any loss, expense
or claims including attorney’s fees arising out of any such damage or injury;
except for any injury to person or damage to property caused by the negligence
or intentional acts of Landlord, and Landlord agrees to indemnify Tenant and
hold it harmless from any and all loss, expense or claims, including attorney’s
fees, arising out of such damage or injury caused by Landlord’s negligence or
intentional acts. Tenant shall procure and maintain throughout the term of this
Lease a policy or policies of insurance, insuring Tenant against all claims,
demands or actions arising out of or in connection with Tenant’s use or
occupancy of the Premises. The Landlord shall be listed as an additional insured
on the Certificate of Insurance. The limits of such policy or policies shall be
in an amount not less than $500,000.00 in respect to injuries to or death of any
one person, and in an amount not less than $1,000,000.00 in respect to any one
accident or disaster, and in an amount not less than $100,000.00 in respect to
property damaged or destroyed. Tenant shall first furnish to Landlord copies of
policies or certificates of insurance evidencing the required coverage prior to
the occupancy date and thereafter prior to each policy renewal date. All
policies required of Tenant hereunder shall contain a provision whereby the
insurer is not allowed to cancel or materially change the coverage without first
giving 10 days written notice to Landlord.

 

  (b) Tenant shall, at all times during the term hereof, and at its cost and
expense, maintain in effect policies of insurance covering its trade fixtures,
machinery, equipment, merchandise and other personal property from, in, on, or
upon the Premises, in an amount equal to their full replacement value, providing
protection against any peril included within the classification “Fire and
Extended Coverage.” Landlord shall not be liable to Tenant for any damage to any
such property from any cause, unless (i) such damage is due to Landlord’s
negligence, and (ii) such damage is caused by an occurrence which is not an
insurable hazard under the standard fire and broad form coverage insurance which
is available for insuring such property of Tenant at the time of the loss; it
being understood that it is not the intention of the parties that Landlord be
relieved from liability to Tenant for negligence contrary to any statute or
public policy of the State of Tennessee, but rather that Tenant avail itself of
available insurance coverage without subjecting Landlord to liability for losses
that could have been insured, and without subjecting Landlord to subrogation
claims of any insurer.

 

17. CONDEMNATION:

 

  (a)

“Taking” means the taking of, or damage to, property as a result of the exercise
of a power of eminent domain or purchase under threat of the exercise. “Taking
Date” means the date on which a condemning authority shall have the right of
possession of property pursuant to a Taking. “Award” means the award for, or
proceeds of, a Taking less all fees and expenses

 

8



--------------------------------------------------------------------------------

 

incurred in connection with collecting the award or proceeds including the
reasonable fees and disbursements of attorneys, appraisers, and expert
witnesses.

 

  (b) The following shall apply if all or part of the Premises are Taken:

 

  (i) Landlord shall be entitled to the entire Award for any Taking of the
Premises.

 

  (ii) Tenant waives any right to the value of the unexpired term of this Lease.

 

  (iii) Tenant shall be entitled to, and does not waive, its interest in, any
Award with respect to moving and relocation expenses.

 

  (iv) Tenant shall be entitled to, and does not waive its interest in, any
Award for the value of its trade fixtures.

 

  (c) If all of the Premises are Taken, this Lease shall be cancelled as of the
Taking Date.

 

  (d) If part of the Premises is Taken when the unexpired portion of the term of
this Lease is more than twenty-four (24) but less than sixty (60) months and a
reasonable estimate of the “cost of restoration” exceeds fifty (50%) percent of
a reasonable estimate of the “cost of replacement” of all of the Premises,
Landlord shall have the option to cancel this Lease. If part of the Premises is
Taken when the unexpired portion of the Term as then constituted is less than
twenty-four (24) months and a reasonable estimate of the “cost of restoration”
exceeds twenty-five (25%) percent of all of the Premises, Landlord shall have
the option to cancel this Lease. Landlord may exercise its option to cancel only
by giving notice of exercise to Tenant on or before the ninetieth (90th) day
next following the Taking Date.

 

  (e) The “cost of restoration” means the cost of restoring the Premises on the
portion of the Leased Land that will not have been Taken to an architectural
unit that serves the same function as the Premises as constituted immediately
prior to the Taking with materials of like kind of quality. The “cost of
replacement” means the cost of replacing the Premises with materials of like
kind and quality. The cost of restoration and the cost of replacement shall be
determined as of the Taking Date. The cost of restoration and replacement shall
be determined by a professional cost estimator. The estimator shall be selected
by Landlord but shall be subject to the approval of Tenant. Tenant shall not
unreasonably withhold approval.

 

  (f) If this Lease is not cancelled Landlord shall restore the Premises to an
architectural unit as near as possible to its function and condition immediately
prior to the Taking. The restoration shall begin promptly after the Taking Date
and shall be prosecuted diligently. Landlord’s liability for restoration shall
be limited to the amount of the Award actually received by Landlord.

 

  (g) If part of the Premises is taken and this Lease is not cancelled, the Rent
shall be reduced by a fraction. The numerator of the fraction shall be the
difference between the floor area of the Premises immediately prior to the
Taking and the floor area of the Premises after giving effect to the Taking. The
denominator of the fraction shall be the floor area of the Premises immediately
prior to the Taking.

 

  (h) If Tenant is deprived of the use of a part of the Premises during the
course of restoration, Basic Rent shall abate in accordance with the following:
a fraction of Basic Rent shall abate. The numerator of the fraction shall be the
floor area of the part of the Premises which shall not have been Taken but,
which Tenant shall be prevented from using as a result of the restoration. The
denominator of the fraction shall be the floor area of the Premises immediately
after the Taking. The Rent abatement shall begin on the first day on which
Tenant is prevented from using that part of the Premises and shall end on the
earlier to occur of the sixtieth (60th) day next following substantial
completion of the restoration or the date on which Tenant resumes the use of
that part of the Premises for any purpose.

 

  (i)

The following shall apply it if is unreasonable to expect Tenant to conduct
business from the Premises at all during the course of the restoration and if
Tenant completely discontinues the conduct of business from the Premises during
the course of the restoration. All Rent shall abate. The abatement shall begin
when the conduct of business is completely discontinued and shall end on the
earlier to occur of the sixtieth (60th) day next following substantial

 

9



--------------------------------------------------------------------------------

 

completion of the restoration or the date on which Tenant resumes doing business
from any portion of the Premises.

 

18. HOLDING OVER:

 

Should Tenant, or any of its successors in interest, hold over at the Premises,
or any part thereof, after the expiration of the term of the Lease, unless
otherwise agreed in writing, such holding over shall constitute and be construed
as tenancy from month-to-month only, at a net monthly rental equal to twice the
rental payable for the last month of the term of this Lease. The inclusion of
preceding sentence shall not be construed as Landlord’s permission for Tenant to
hold over, nor shall it be construed as an option to extend this Lease. In the
event tenant shall become a Hold Over tenant, all the provisions, terms and
conditions of this Lease Agreement shall remain in effect during the full term
of the Hold Over period.

 

19. QUIET ENJOYMENT:

 

Landlord covenants that it now has, or will acquire before Tenant takes
possession of Premises, good title to the Building, of which Premises is a part,
free and clear of all liens and encumbrances, excepting only the lien for
current taxes not yet due, such mortgage or mortgages as are permitted by the
terms of this Lease, and easements, restrictions and covenants, other conditions
of record, none of which prohibit the use of the Premises as set forth in
Paragraph 6. Landlord represents and warrants that it has full right and
authority to enter into Lease and that Tenant, upon paying the rental herein set
forth and performing its other covenants and agreements herein set forth, shall
peaceably and quietly have, hold and enjoy the Premises for the term hereof,
without hindrance or molestation from Landlord, subject to the terms and
provisions of this Lease.

 

20. EVENT OF DEFAULT:

 

The following events shall be deemed to be events of default by Tenant under
this Lease:

 

  (a) Tenant shall become insolvent, or shall make a transfer in fraud of
creditors, or shall make an assignment for the benefit of creditors.

 

  (b) Tenant shall file a petition under any section or chapter of the National
Bankruptcy Act, as amended, or under any similar law or statute of the United
States or any State thereof; or Tenant shall be adjudged bankrupt or insolvent
in proceedings filed against Tenant thereunder.

 

  (c) A receiver or trustee shall be appointed for all or substantially all of
the assets of Tenant.

 

  (d) Tenant shall desert or vacate the Premises; provided, however, desertion
or vacation of the Premises shall not be deemed to be an event of default if
Tenant is not in arrears of its rent and the act does not affect the insurance
rates the Landlord is currently paying for the Premises. The failure to occupy
and operate the Premises for five (5) consecutive days or eight (8) days in any
30-day period shall be deemed an act of abandonment, desertion and vacation.

 

  (e) Tenant shall fail to comply with any of the terms, provisions, covenants
or obligations of Tenant as set forth in this Lease, other than failure to make
monetary payments including any installments of Annual Net Rental, and shall not
commence to cure such failure within twenty (20) days after written notice
thereof to Tenant. It shall be deemed an event of default if Tenant shall fail
to cure any failure to pay any installment of Annual Net Rental or any other
monetary payment due from Tenant within five (5) days after written notice
thereof to Tenant.

 

  (f) If Tenant creates any lien which encumbers any or all of the fixtures of
leasehold improvements of Tenant and Tenant has not obtained the prior written
consent of Landlord to such lien.

 

10



--------------------------------------------------------------------------------

21. REMEDIES:

 

Upon the occurrence of any such events of default described in Paragraph 20
hereof, Landlord shall have the option to puruse any one or more of the
following remedies without any notice or deemed whatsoever:

 

  (a) Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails so to do, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying such Premises or any part thereof, as
provided by law, without being liable for prosecution or any claim of damages
thereof, and in the event Landlord elects to terminate this Lease due to breach
by the Tenant, the parties agree that the Tenant shall immediately pay to
Landlord one-half of the Annual Net Rent and Rent Adjustment as liquidated
damages. This paragraph shall not be construed to limit or abrogate any other
remedy available to Landlord.

 

  (b) Enter upon and take possession of the Premises and expecl or remove Tenant
and any other person who may be occupying such Premises or any part thereof, as
provided by law, without being liable for prosecution or any claim for damages
therefor, and relet the Premises and receive the rent therefor; and Tenant
agrees to pay Landlord on deemed any deficiency and reasonable expenses that may
arise by reason of such reletting.

 

  (c) Enter upon the Premises, as provided by law, without being liable for
prosecution or any claim for damages therefor and do whatever Tenant is
obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in effecting
compliance with Tenant’s obligations under this Lease, and Tenant further agrees
that Landlord shall not be liable for any damages resulting to the Tenant from
such action, whether caused by the negligence of Landlord or otherwise.

 

  (d) If any payments of rent or additional rent are in arrears for more than
fifteen (15) days, beginning on the 15th day of arrearage and continuing until
such arrearage in paid, Tenant shall be liable to Landlord for payment of
further rent for the period of such arrearage at a monthly rate of interest of
five (5%) percent of such arrearage.

 

  (e) If any payments of rent or additional rent are in arrears for more than
sixty (60) days, any and all options for renewals, extensions, and right of
first refusals are immediately cancelled without Landlord’s written notice to
tenant.

 

  (f) In case suit shall be brought for recovery of possession of the demised
Premises, for the recovery of rent or any other amount due under the provisions
of this Lease, or because of the breach of any other covenant herein contained
on the part of the Tenant or Landlord to be kept or performed, and a breach
shall be established, the party in default shall pay to the other party all
other expenses incurred therefore, including a reasonable attorney’s fee.

 

  (g) In case of default, Landlord has the right to recover from Tenant all
payments for the Tenant’s proportionate share of taxes, insurance premiums, and
common area maintenance and management costs for the remaining term of this
Lease which shall become immediately due and payable. Landlord and Tenant agree
that these payments shall be calculated as the average of all amounts actually
incurred during the preceding 12 months for each category. In the event Tenant
has not occupied the Premises for the preceding 12 months then the payment shall
be calculated as the average of all amounts actually incurred during the length
of the Tenant’s occupancy.

 

  (h) In the event of Tenant’s default, all payments under this Lease shall
become immediately due and payable.

 

Pursuit of any of the foregoing remedies shall not preclude the pursuit of any
of the other remedies herein provided or any other remedies provided by law, nor
shall pursuit of any remedy herein provided constitute a forfeiture or waiver of
any rent due to Landlord hereunder or of any damages accruing to Landlord by
reason of the violation of any of the terms, provisions and covenants herein
contained. Landlord’s acceptance of the payment of rental or other payments
hereunder after the occurrence of an event of default shall not be construed as
a waiver of such default. Forbearance

 

11



--------------------------------------------------------------------------------

by Landlord or Tenant to enforce one or more of the remedies herein provided
upon an event of default shall not be deemed or construed to constitute a waiver
of such default.

 

22. SUBORDINATION:

 

This Lease is subject and subordinate to any and all mortgages or Deeds of Trust
now or hereafter placed on the property of which the Premises are a part, and
this clause shall be self-operative without any further instrument necessary to
effect such subordination; however, if requested by Landlord, Tenant shall,
within ten (10) days after request by Landlord, execute and deliver to Landlord
a Subordination, Non-Disturbance and Attornment Agreement attached hereto as an
Exhibit “B” with such reasonable additions or changes as may be required by any
Purchaser of the property within which the Premises are situated or any lender
encumbering the Premises with a deed of trust or mortgage.

 

23. TRANSFER OF LANDLORD’S INTEREST:

 

If Landlord shall sell, assign or transfer all or any part of its interest in
the Premises, or in this Lease to a successor in interest which expressly
assumes the obligations of Landlord hereunder, the Landlord shall thereupon be
released or discharged from all covenants and obligations hereunder, and Tenant
shall look solely to such successor in interest for performance of all of
Landlord’s obligations. Tenant’s obligations under this Lease shall in no manner
be affected by Landlord’s assignment hereunder, and Tenant shall thereafter
attorn and look solely to successor in interest as the Landlord hereunder.

 

24. ESTOPPEL CERTIFICATES:

 

Within ten (10) days after a request by Landlord, Tenant shall deliver the
Estoppel Certificate, in the form set forth as an Exhibit “B” with such
reasonable additions or changes as may be required by any purchaser of the
property within which the Premises are situated or any lender encumbering the
Premises with a deed of trust or mortgage.

 

25. LANDLORD’S DEFAULT:

 

In the event Landlord should become in default in any payments due on such
mortgage described in Paragraph 22 hereof, or in the payment of taxes or any
other items which might become a lien upon the building of which the Premises is
a part and which Tenant is not obligated to pay under the terms and provisions
of this Lease, Tenant is authorized and empowered after giving Landlord ten
(10) days prior written notice of such default and if Landlord fails to cure
such default, to pay any such item for and on behalf of Landlord, and the amount
of any item so paid by Tenant for or on behalf of Landlord, together with any
interest or penalty required to be paid in connection therewith, shall be
payable on demand to Tenant by Landlord; provided; however that Tenant shall not
be authorized and empowered to make any payment under the terms of this
Paragraph 26, unless the item paid shall be superior to Tenant’s interest
hereunder. In the event Tenant pays any mortgage debt in full, in accordance
with this paragraph, it shall, at its election, be entitled to the mortgage
security by assignment or subrogation.

 

26. FORCE MAJEURE:

 

In the event Landlord shall be delayed, hindered or prevented form the
performance of any act required hereunder, by reason of governmental
restrictions, scarcity of labor or materials, strikes, fire, or any other
reasons beyond their control, the performance of such act shall be excused for
the period of delay, and the period for performance of any such act shall be
extended as necessary to complete performance after the delay period. However,
the provisions of this paragraph shall in no way be applicable to Tenant’s
obligations to pay Annual Net Rental or any other sums, monics, costs, charges
or expenses required by this Lease.

 

27. REMEDIES CUMULATIVE - NONWAIVER:

 

Unless otherwise specified in this Lease, no remedy of Landlord shall be
considered exclusive of any other remedy, but shall be distinct, separate and
cumulative with other available remedies. Each remedy available under this
Lease, or at law, or in equity may be exercised by Landlord or Tenant from time
to time as often as the need may arise. No course of dealing between Landlord

 

12



--------------------------------------------------------------------------------

and Tenant, or any delay or omission of Landlord or Tenant in exercising any
right arising from the other party’s default, shall impair such right or be
construed to be a waiver of a default.

 

28. MECHANICS LIENS:

 

Tenant shall have no authority, express or implied, to create or place any lien
or encumbrance of any kind or nature whatsoever upon, or in any manner to bind
the interest of Landlord in the Building, or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs, and each such claim shall affect and each such lien shall attach to, if
at all, only the Leasehold interest granted to Tenant by this instrument. Tenant
will pay or cause to be paid all costs and charges for work done by it or caused
to be done by it, in or to the Premises, and for all materials furnished for or
in connection with such work. Tenant will indemnify Landlord against and hold
Landlord harmless from all liabilities, liens, claims, and demands on account of
such work. Notwithstanding any provision of this Lease relating to improvements,
additions, alterations, repairs, and/or reconstruction of or to the Premises,
Landlord and Tenant hereby agree and confirm that (a) Landlord has not consented
and will not consent to the furnishings of any labor or materials to the
Premises that would or any result in any mechanic’s or materialman’s lien
attaching to Landlord’s interest in the Premises, (b) Tenant is not the agent of
Landlord for the purposes of any such improvements, additions, alterations,
repair and/or reconstructions, and (c) except as expressly provided herein,
Landlord has retained no control over the manner in which any such improvements,
additions, alterations, repairs and/or reconstruction are or is accomplished,
and has made no agreement to make or be responsible for any payment to or for
the benefit of any person furnishing labor and/or materials in connection
therewith. No such person furnishing labor and/or materials to or for the
account of Tenant shall be entitled to claim any lien against the interest of
Landlord in the Premises and such person(s) shall look solely to Tenant and the
leasehold interest of Tenant under this Lease for satisfaction of any such
claims.

 

29. GOVERNING LAW:

 

This Lease shall be governed by and construed in accordance with the laws of the
State of Tennessee. In the event any one or more provisions of this Lease are
found by any court of competent jurisdiction to be unenforceable, such finding
of unenforceability shall not cause the remainder of the terms and conditions of
this Lease to be unenforceable.

 

30. RECORDING:

 

The parties undertake, at the request of either of them, to execute a memorandum
of this Lease in recordable form. If either party shall record this Lease or a
memorandum of this Lease, the party so recording shall be liable for the entire
cost thereof, including any documentary stamps or transfer taxes incurred
thereon.

 

31. NOTICES:

 

Each provision of this instrument or any applicable governmental laws,
ordinances, regulations and other requirements with reference to the sending,
mailing or delivery of any notice, or the making of any payment by Landlord to
Tenant or with reference to the sending, mailing or delivery of any notice or
the making of any payment by Tenant to Landlord shall be deemed to be complied
with when and if the following steps are taken:

 

  (a) All rents and other payments required to be made by Tenant to Landlord
hereunder shall be mailed to the address below, or at such other address as
Landlord may specify from time to time by written notice delivered in accordance
herewith.

 

  (b) All payments required to be made by Landlord to Tenant hereunder shall be
payable to Tenant at the address herein below set forth, or at such other
address within the continental United States as Tenant may specify from time to
time by written notice delivered in accordance herewith.

 

  (c)

Any notice or document required or permitted to be delivered hereunder shall be
deemed to be delivered whether actually received or not when deposited in the
United States mail, postage pre-paid, certified or registered mail, addressed to
the parties hereto at the respective addresses set out opposite their names
below, or at such other

 

13



--------------------------------------------------------------------------------

 

address as they have theretofore specified by written notice delivered in
accordance herewith. The Tenant’s address for receiving notices or documents
shall be the address as described in Paragraph 1, and the Tenant shall provide
an alternate physical address.

 

LANDLORD:

   TENANT:

NWI Warehouse Group, L.P.

c/o Buckley & Co. Real Estate

1410 Donelson Pike, Ste. A-5

Nashville, TN 37217

  

Micro Diagnostics, Inc.

c/o Brian Whitfield

1400 Donelson Pike, Ste. A-15

Nashville, TN 37217

 

If an when included within the term “Landlord”, as used in this instrument,
there is more than one person, firm or corporation, all shall jointly arrange
among themselves for their joint execution of such a notice specifying some
individual at some specific address for the receipt of notices and payments to
Landlord. All parties included within the term “Landlord” shall be bound by
notices given in accordance with the provisions of this paragraph to the same
effect as if each had received such notice.

 

32. FINANCIAL STATEMENTS:

 

Tenant covenants and agrees to provide financial statements to Landlord upon
Landlord’s request.

 

33. COMMISSION:

 

This Lease has been negotiated through the agency of Buckley & Company Real
Estate, Inc., Agent for the Landlord. In consideration of the services rendered
for Landlord by said Agent, Landlord agrees to pay Agent a leasing commission.
Each party hereby warrants to the other that no other broker or finder has been
involved in this transaction, and each party hereby agrees to hold the other
harmless from claims or demands from any brokers other than as expressly set
forth in Paragraph 35.

 

34. AGENCY DISCLOSURE:

 

Landlord and Tenant each warrant that they have dealt with no real estate
brokers in connection with this transaction except: Buckley & Company Real
Estate, Inc. In the event that Buckley & Company Real Estate, Inc. represents
both Landlord and Tenant, Landlord and Tenant hereby confirm that they were
timely advised on the dual representation and that they consent to the same, and
that they do not expect said Broker to disclose on either of them the
information that may be usually considered confidential to either party.

 

35. CREDIT REPORT:

 

Tenant authorizes any consumer reporting agency to disclose to Buckley & Company
Real Estate, Inc. a consumer report including information as to Tenant’s credit
history, credit worthiness, credit standing, and capacity to perform when under
the terms of this Lease. Tenant agrees to hold harmless the credit reporting
agency and Buckley & Company Real Estate, Inc. from any liability or damages
arising from the above investigation or disclosure.

 

36. TIME:

 

Time is of the essence of this Lease and of the performance of each and all of
its provisions is a factor.

 

37. PUBLIC POLICY:

 

If any of the provisions of this Lease are determined to be void as against
public policy, that provision only shall be void and not the entire Lease.

 

14



--------------------------------------------------------------------------------

38. ATTORNEY’S FEES:

 

If either party named herein brings an action to enforce the terms hereof or
declare rights hereunder, the prevailing party in any such action, on trial or
appeal, shall be entitled to his reasonable attorney’s fees to be paid by the
losing party as fixed by the court.

 

39. MISCELLANEOUS:

 

  (a) Words of any gender used in this Lease shall be held and construed to
include any gender, and words in the singular number shall be held to include
the plural, unless the context otherwise requires.

 

  (b) The terms, provisions and covenants and conditions contained in this Lease
shall apply to inure to the benefit of, and be binding upon the parties hereto
and upon their respective heirs, legal representatives, successors and permitted
assigns, except as otherwise herein expressly provided.

 

  (c) Tenant shall not place, install or operate on the Premises or in any part
of the buildings, any engine, furnace, stove or industrial stove, or cook for
commercial purposes thereon or therein.

 

  (d) The captions are inserted in this Lease for convenience only and in no way
define, limit, or describe the scope or intent of this Lease, or any other
provision hereof, nor in any way affect the interpretation of this Lease.

 

  (e) If Tenant is a Corporation, Tenant shall furnish the Landlord a
Certificate of Corporate Resolution approving the execution of this Lease by
Tenant’s officers signing this Lease.

 

  (f) This Lease may not be altered, changed or amended except by an instrument
in writing signed by Landlord and Tenant.

 

  (g) If this Lease is terminated for any reason other than default of the
Tenant, all liabilities of the parties shall be adjusted as of the effective
date of termination. Any termination hereof by reason of a default of the Tenant
shall not affect any obligation or liability of Tenant under this Lease which
accrued prior to the effective date of termination, and all sub-obligations and
liabilities of Tenant shall survive such terminations.

 

  (h) Lease Review - The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon execution and delivery by Landlord and
Tenant.

 

  (i) Rules and Regulations - Landlord shall have the right from time to time to
prescribe reasonable rules and regulations for Tenant’s use of the Premises and
the Building. Tenant shall abide by and actively enforce on all its employees,
agents, invitees and licenses such regulations including without limitation
rules governing parking of vehicles in designated and or allocated portions of
the center.

 

  (j) Landlord and Tenant hereby agree that anytime during this Lease, Landlord,
at Landlord’s expense, may relocate Tenant to comparable space owned by NWI (or
other space suitable to Tenant if NWI does not have comparable space available)
upon the following conditions:

 

  (i) That the Lease, the term, and other rental cost of occupancy are the same.

 

  (ii) That the building amenities are comparable.

 

  (iii) That Tenant has one hundred and eighty (180) days notice of Landlord’s
intent.

 

  (iv) That Landlord pays all Tenant’s cost of the move, including moving
expenses, business form changes, and any other moving related costs.

 

  (k) Option to Renew - Tenant shall have one (1) five-year option to renew this
Lease under the same terms and conditions listed herein. Tenant shall give
Landlord twelve (12) months written notice prior to the expiration date of the
Lease of intent to exercise option. If Tenant

 

15



--------------------------------------------------------------------------------

 

does not give twelve (12) months written notice prior to the expiration date of
the Lease, the option will be cancelled with no obligation of either party to
the other.

 

  (l) Option to Expand - Tenant shall have the option to expand into Suite A-20
of Airpark Business Center III immediately adjacent to the leased premises at
the end of the current tenant’s (Express Media) Lease. Tenant shall give the
Landlord twelve (12) months written notice of its intention to expand into Suite
A-20. If the option is not exercised twelve (12) months prior to the expiration
date of Express Media’s Lease, the option will be cancelled with no obligation
of either party to the other. The rent for A-20 shall be calculated at the rate
of $5.00 NNN per square foot for total shell area and $5.00 per square foot for
office. The Tenant will be solely responsible for any and all improvements to
the space. This space (A-20) shall be leased to Tenant on an “as-is” basis and
all maintenance, repair, paint, carpet, changes to the mechanical, plumbing,
electrical and walls, or new construction shall be Tenant’s responsibility and
shall occur solely at Tenant’s expense. Premises shown on the plan attached
hereto as “Exhibit A”.

 

  (m) Right of Refusal - Tenant shall have a “Right of First Refusal” to lease
10,220 square feet (Suite A-7 through Suite A-10) immediately adjacent to the
leased space. This right will be conditioned upon LABCORP vacating the space at
the end of its lease. The rental rate and Lease Term shall be negotiated between
Landlord and Tenant after LABCORP agrees to vacate the space. Suite A-7 through
Suite A-10 is shown on the plan attached hereto as “Exhibit A.”

 

  (n) Limitation on Landlord’s Liability - Neither Landlord, any partner of
Landlord, nor any partner of any partner of Landlord shall have any personal
liability with respect to any of the provisions of this Lease or any obligation
arising from, or in connection with, this Lease. If Tenant shall assert a claim
against Landlord, Tenant shall be limited to Landlord’s ownership interest in
the Premises for satisfaction of all claims and/or remedies of Tenant.

 

  (o) Nature and Extent of Agreement - This Lease, together with all exhibits
and addendum hereto, contains the complete agreement of the parties concerning
the subject matter, and there are no oral or written understandings,
representations, or agreements pertaining thereto which have not been
incorporated herein. This Lease creates only the relationship of Landlord and
Tenant between the parties, and nothing herein shall impose upon either party
any powers, obligations or restrictions not expressed herein.

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this Lease on
the dates and the places set forth below.

 

EXECUTED BY LANDLORD, THIS

     

LANDLORD:

12 DAY OF March, 1996

     

NWI Warehouse Group, L.P.

By: NWI X, L.P. General Partner

ATTEST/WITNESS

        /s/    BARBARA A. GLASSER               /s/ ALBERT BUCKLEY        
General Partner

EXECUTED BY TENANT, THIS

     

TENANT:

12 DAY OF March, 1996

      Micro Diagnostics, Inc.

ATTEST/WITNESS

                 /s/    BRIAN WHITFIELD                 Brian Whitfield        
Chief Operating Officer

 

16



--------------------------------------------------------------------------------

EXHIBIT “B”

TENANT ESTOPPEL CERTIFICATE

& SUBORDINATION AGREEMENT

 

LENDER:

ADDRESS:

 

  Re: Loan No.                                 

 

Ladies and Gentlemen:

 

The undersigned, as Tenant of Suite                      (containing
                     rentable square feet) in the above referenced property,
under lease agreement (the “Lease”) dated                         , 19    ,
between                                              , as Tenant, and
                                             , as Landlord, has been advised
that said Lease will be assigned to LENDER (“Lender”) as security for a mortgage
loan that may be made by Lender to Landlord in the original principal amount of
                    . The undersigned hereby certifies to Lender as follows:

 

1. The lease is in full force and effect and free from any default by either
party. There are also no existing conditions, which upon the giving of notice or
laps of time, or both, would constitute a default under the Lease.

 

2. All improvements to the leased premises required to be built by Landlord have
been fully and satisfactorily completed by Landlord; all allowances and
contributions (if any) payable by Landlord for Tenant’s improvements (or for any
other purposes) have been paid; and Tenant has accepted the leased premises and
is in possession thereof, paying rent and actively conducting its business
therein.

 

3. The term of the Lease commenced on                     , 19     and expires
on                     , 19    , unless renewed in accordance with the
provisions (if any) of the Lease.

 

4. The current monthly rent installment is $             which has been paid
through and including                     . Tenant is responsible for the
payment of percentage rent in accordance with the following formula:
                                                                     . (If none,
initial here                 .)

 

5. The current payment amounts or percentage share for common area maintenance
charges, taxes, insurance and any other additional rent obligations under the
lease, using the terms defined in the lease form for such items are as set forth
below:

 

(If none, initial here     )

 

6. As of the date hereof, Tenant has no outstanding offsets or credits against,
or deductions from, or “free rent” period entitlement with respect to its future
rent obligations, except as set forth below:

 

(If none, initial here     )

 

7. Tenant has paid Landlord a security deposit of $             (if none, insert
“0”). Tenant has made no advance payment of rent other than for the current
month.

 

8. There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy, debtor reorganization, moratorium or similar laws of the
United States, any state thereof or any other jurisdiction.

 

9. Tenant has no expansion rights, options or rights of first refusal with
respect to renting additional space or acquiring any additional interest in the
above referenced property except as follows:

 

(If none, initial here     )

 

10. Tenant hereby agrees that the subordination and attornment provisions of the
Lease shall apply for the benefit of Lender, its successors and assigns with
respect to the above described mortgage loan, and all extensions, renewals,
increases and modifications thereof.

 

This certificate shall inure to the benefit of Lender, its successors and
assigns, and shall be binding upon the undersigned and its successors and
assigns as Tenant under the Lease.

 

Very truly yours,

                   

(Name of Tenant)

      (Date)

 

By:    

Title:

   

 

17



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT, is made this          day of                     , 1996, by and
between                         (“Lender”) and
                                                                         
(“Lessee”).

 

WITNESSETH:

 

WHEREAS, Lender is about to disburse a mortgage loan to NWI WAREHOUSE GROUP,
L.P. (“Borrower”) (“Borrower, together with any future owner of the Mortgaged
Premises subject to the Mortgage, herein referred to collectively as “Lessor”),
which loan is to be secured by, inter alia, a mortgage, deed of trust or deed to
secure debt from Borrower for the benefit of Lender (“Mortgage”), upon certain
premises known as on which the Leased Premises referred to below is located,
(“Mortgaged Premises”) located in                          County, Tennessee,
and

 

WHEREAS, Borrower has leased a portion of the Mortgaged Premises (“Leased
Premises”) to Lessee by Lease dated                     , 19     as amended by
                                 dated                     , 19     (“Lease”),
and

 

WHEREAS, Lender, as a condition of the disbursement of the mortgage loan has
required that the Lease and all of the rights of Lessee thereunder be
subordinated to the Mortgage and all of the rights of Lender thereunder, and

 

WHEREAS, Lessee desires to receive certain assurances that its possession of the
Leased Premises will not be disturbed, and Lender is willing to grant certain
assurances upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contained and intending to be legally bound, hereby agree as follows:

 

1. The Lease and all of the rights of Lessee thereunder shall be and are hereby
declared to be and at all times hereafter shall be and remain subject and
subordinate in all respects to the Mortgage and all of the rights of Lender
thereunder. Notwithstanding such subordination. Lessee hereby agrees that the
Lease shall not terminate in the event of a foreclosure of the Mortgage, and
Lessee further agrees to attorn to and to recognize Lender (as mortgagee in
possession or otherwise), or the purchaser at such foreclosure sale, as Lessee’s
landlord for the balance of the term of the lease, in accordance with the terms
and provisions thereof, but subject nevertheless to the provisions of this
Agreement, which Agreement shall be controlling in the event of any conflict.

 

2. Lender hereby agrees with Lessee that, so long as Lessee complies with all of
the terms, provisions, agreements, covenants and obligations set forth in the
Lease, Lessee’s possession of the Leased Premises under said Lease shall not be
disturbed or interfered with by Lender.

 

3. Lessee hereby agrees that Lender, or any purchaser at a sale in foreclosure
of the Mortgage, shall not be (a) liable for any act or omission of any prior
Lessor under the Lease, (b) subject to any offsets or defenses which Lessee may
have against any prior Lessor, (c) bound by any rent which Lessee may have paid
to any prior Lessor for more than the current month, and (d) bound by any
amendment or modification of the Lease made without Lender’s prior written
consent.

 

4. Lessee hereby agrees that any entity or person which at any time hereafter
becomes the landlord under the Lease including, but not limited to, Lender or
the purchaser at a foreclosure sale, shall be liable only for the performance of
the obligations of the landlord under the Lease which arise and accrue during
the period of such entity’s or person’s ownership of the Mortgaged Premises.

 

5. Lessee hereby agrees that, thirty (30) days before exercising any of its
rights and remedies under the Lease in the event of any default by Lessor
thereunder, it shall send written notice to Lender at Suite 511 Union Street, by
certified mail, return receipt requested, of the occurrence of any default by
Lessor in the terms and provisions of the Lease and to state with reasonable
specificity the events constituting such default. Lessee further agrees that
with respect to any default of Lessor which would entitle Lease to cancel or
terminate the Lease or offset or abate the rent payable thereunder, any
provision of the Lease to the contrary notwithstanding, no such cancellation or
termination or offset or abatement of rent shall be effective unless Lender
shall leave received notice in the form and manner required by the provisions of
this Paragraph 5, and shall have failed within thirty (30) days of the date of
the receipt of such notice by Lender to cure or cause to be cured, or if the
default cannot be cured within such thirty (30) day period, shall have failed to
commence and diligently prosecute the cure of, such default. For purposes of
this paragraph, actions taken by Lender in order to foreclose or otherwise gain
possession of the Mortgage Premises shall be considered actions undertaken to
cure any default.

 

6. Lease hereby represents and warrants to Lender that it has not subordinated
the Lease or any of its rights under the Lease to any lien, mortgage, deed of
trust or deed to secure debt prior to the date hereof and that it will not
subordinate the Lease or the rights of the Lessee thereunder to any lien,
mortgage, deed of trust or deed to secure debt other than the Mortgage without
the prior written consent of Lender.

 

7. This Agreement shall supersede, as between the parties hereto, all of the
terms and provisions of the Lease which are inconsistent herewith.

 

8. This Agreement may not be modified orally or in any other manner than by an
agreement in writing signed by the parties hereto, or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their successors and assigns.

 

9. This Agreement shall be construed in accordance with the laws of the State of
Tennessee.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

       

LENDER

ATTEST:

                By:                

Name: 

               

Title:

           

(CORPORATE SEAL)

       

“LESSEE”

ATTEST:

                By:    

Title

     

Name: 

               

Title:

           

(CORPORATE SEAL)

 

18



--------------------------------------------------------------------------------

EXHIBIT B

 

EXPANSION OPTION

SUITE A-20

 

LOGO [g16060img001.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g16060img002.jpg]